Filed 11/15/19                                                  Case 19-27009                                                                     Doc 9
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-27009-C
    Marshall Robert Tucker                                                                                     Chapter 7
             Debtor
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 13, 2019
                                          Form ID: 309A                      Total Noticed: 15

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Nov 15, 2019.
    db             +Marshall Robert Tucker, Jr.,    1595 Gray Ave,    Yuba City, CA 95991-2440
    aty            +Gabriel E. Liberman,    2033 Howe Ave #140,    Sacramento, CA 95825-0199
    tr             +J. Michael Hopper,    PO Box 73826,   Davis, CA 95617-3826
    22913741       +Dominion Energy,   P O Box 26543,    Richmond VA 23290-0001
    22913742       +Independent Savings Plan Company ISPC,    Attn Bankruptcy,    1115 Gunn Highway Suite 100,
                     Odessa FL 33556-5328
    22913744       +Mr Cooper,   Attn Bankruptcy Department,    8950 Cypress Waters Blvd,    Coppell TX 75019-4620
    22913747       +Svo Portfolio Services,    Attn Loan Servicing Administration,    9002 San March Court,
                     Orlando FL 32819-8600

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    smg             EDI: EDD.COM Nov 14 2019 08:53:00      Employment Development Department,
                     Bankruptcy Group, MIC 92E,   PO Box 826880,    Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM Nov 14 2019 08:53:00      Franchise Tax Board,    PO Box 2952,
                     Sacramento, CA 95812-2952
    22913739       +EDI: CAPITALONE.COM Nov 14 2019 08:53:00      Capital One,   Attn Bankruptcy,     Po Box 30285,
                     Salt Lake City UT 84130-0285
    22913740       +EDI: CREDPROT.COM Nov 14 2019 08:53:00      Credit Protection Association,     Attn Bankruptcy,
                     Po Box 802068,   Dallas TX 75380-2068
    22913743       +E-mail/Text: pslater@langleyfcu.org Nov 14 2019 04:09:19       Langley Federal Credit Union,
                     Attn Bankruptcy Department,   721 Lakefront Commons,    Newport News VA 23606-3324
    22913745       +EDI: NFCU.COM Nov 14 2019 08:53:00      Navy FCU,   Attn Bankruptcy Dept,    Po Box 3000,
                     Merrifield VA 22119-3000
    22913746       +E-mail/Text: colleen.atkinson@rmscollect.com Nov 14 2019 04:09:27
                     Receivables Management Systems,   P O Box 73810,    Richmond VA 23235-8047
    22913738       +E-mail/Text: ustpregion17.sc.ecf@usdoj.gov Nov 14 2019 04:09:05
                     U S D O J - Office of the U S Trustee,    Eastern District of CA Sacramento,
                     Robert T Matsui U S Courthouse,   501 I St 7th Floor Room 7-500,     Sacramento CA 95814-7304
                                                                                                   TOTAL: 8

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Nov 15, 2019                                             Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on November 13, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 11/15/19                                                             Case 19-27009                                                                                 Doc 9
        Information to identify the case:
        Debtor 1               Marshall Robert Tucker Jr.                                                Social Security number or ITIN            xxx−xx−0893
                               First Name   Middle Name     Last Name                                    EIN _ _−_ _ _ _ _ _ _
        Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
        (Spouse, if filing)
                               First Name   Middle Name     Last Name                                    EIN     _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court             Eastern District of California
                                                                                                         Date case filed for chapter 7: 11/11/19
        Case number:          19−27009 − C − 7
                                                                                                                                                                12/15

        Official Form 309A (For Individuals or Joint Debtors)
        Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
        For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
        been entered.

        This notice has important information about the case for creditors, debtors, and trustees, including information about
        the meeting of creditors and deadlines. Read both pages carefully.

        The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
        from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
        property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
        violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
        or not exist at all, although debtors can ask the court to extend or impose a stay.

        The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
        debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
        for more information.)

        To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
        through PACER (Public Access to Court Electronic Records at www.pacer.gov).


        The staff of the bankruptcy clerk's office cannot give legal advice.

        To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
        Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
        filed with the court.

        Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
        a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
        with the court.

                                                          About Debtor 1:                                              About Debtor 2:

         1.     Debtor's full name                        Marshall Robert Tucker Jr.

         2.     All other names used in the aka Marshall R Tucker Jr.
                last 8 years

         3.    Address                                 1595 Gray Ave
                                                       Yuba City, CA 95991

         4.    Debtor's attorney                       Gabriel E. Liberman                                             Contact phone: 916−485−1111
                                                       2033 Howe Ave #140
               Name and address                        Sacramento, CA 95825

         5.    Bankruptcy trustee                      J. Michael Hopper                                               Contact phone: 530−757−2033
                                                       PO Box 73826
               Name and address                        Davis, CA 95617

                                                                                                                                For more information, see page 2 >


        Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                 page 1
Filed 11/15/19                                                           Case 19-27009                                                                                     Doc 9
        Debtor: Marshall Robert Tucker Jr.                                                                                   Case number: 19−27009 − C − 7


        6. Bankruptcy clerk's office                     Robert T Matsui United States Courthouse                         Hours: M−F 9:00 AM − 4:00 PM
                                                         501 I Street, Suite 3−200
             You may inspect all records filed in this   Sacramento, CA 95814                                             www.caeb.uscourts.gov
            case at this office or online at                                                                              Phone: (916) 930−4400
            www.pacer.gov.
                                                                                                                          Date: 11/13/19

        7. Meeting of creditors                          December 18, 2019 at 01:00 PM                                    Location:
            Debtors must attend the meeting to be
            questioned under oath. In a joint case,      The meeting may be continued or adjourned to a later date.       Robert T Matsui United States
            both spouses must attend. Creditors may      If so, the date will be on the court docket.                     Courthouse, 501 I Street, Room
            attend, but are not required to do so.                                                                        7−B, 7th Floor, Sacramento, CA

                                                                                                                          Debtors are required to bring
                                                                                                                          government issued photo identification
                                                                                                                          and proof of social security number to
                                                                                                                          the meeting of creditors.


        8. Presumption of abuse                          The presumption of abuse does not arise.
            If the presumption of abuse arises, you
            may have the right to file a motion to
            dismiss the case under 11 U.S.C. §
            707(b). Debtors may rebut the
            presumption by showing special
            circumstances.


        9. Deadlines                                     File by the deadline to object to discharge or                   Filing deadline: 2/18/20
            The bankruptcy clerk's office must receive   to challenge whether certain debts are
            these documents and any required filing      dischargeable:
            fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


        10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                         it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
            Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
            you receive a notice to do so.


        11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                         to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                         have any questions about your rights in this case.


        12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                         distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                         the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                         exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                         objection by the deadline to object to exemptions in line 9.



        13. Options to Receive Notices                   Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can
            Served by the Clerk by Email                 register for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of
                                                         Court. Both options are FREE and allow the Clerk to quickly send you court−issued notices and orders by
            Instead of by U.S. Mail                      email.


        Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2
